Citation Nr: 0715248	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-19 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disability with 
right foot drop.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the veteran's application 
to reopen a claim for service connection for a low back 
disability with right foot drop.  

The December 2002 RO decision also granted an increased 
rating for PTSD, to 50 percent disabling effective 
November 19, 2002 (the date of VA treatment records showing 
increased PTSD symptoms).  After the veteran filed a claim 
for an increased rating, a December 2003 rating decision 
denied a claim for a rating in excess of 50 percent for PTSD 
and denied an application to reopen a claim for service 
connection for hearing loss in the right ear.  The veteran 
and his service representative were notified of these 
decisions in January 2004.  The veteran did not file a timely 
notice of disagreement with either decision. 

In a March 2004 statement of the case, the RO essentially 
reopened the veteran's previously denied claim for service 
connection for a low back disability with right foot drop and 
denied this claim on the merits.  The Board is not bound by 
the RO's determination in this matter and must instead make 
its own determination as to whether new and material evidence 
has been received to reopen this claim.  That is, the Board 
has a jurisdictional responsibility to consider whether a 
claim should be reopened, regardless of the RO's finding.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

In May 2004, the veteran perfected a timely appeal on the 
issue of whether new and material evidence has been received 
to reopen a previously denied claim for service connection 
for a low back disability with right foot drop.  He also 
requested a Travel Board hearing.

After the veteran filed another claim for an increased 
rating, a May 2006 rating decision granted an increased 
rating for PTSD to 70 percent disabling, effective from 
January 30, 2006 (the date that VA received the veteran's 
increased rating claim).  The veteran and his service 
representative were notified of this decision in June 2006.

In a June 2006 rating decision, the RO granted the veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) effective January 30, 2006 
(the date that the veteran met the schedular criteria for 
TDIU) and also found that eligibility for Dependents' 
Educational Assistance benefits was established effective 
January 30, 2006.  The veteran and his service representative 
were notified of this decision in July 2006.  As this 
decision constituted a complete grant of benefits with 
respect to the TDIU issue, this issue is not in appellate 
status.

In March 2007, the veteran failed to report for his Travel 
Board hearing.  Thus, his Travel Board hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704.  


FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied the 
veteran's claim for service connection for low back strain on 
the basis that an in-service low back strain was acute in 
nature and not linked to a post-service chronic back 
disability; a notice of disagreement was not received to 
initiate an appeal from that determination.

2.  Evidence received since the September 1994 rating 
decision does not relate, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim for service connection 
for a low back disability with right foot drop (medical 
evidence of a low back disability with right foot drop was of 
record at the time of the initial RO denial), and it does not 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1994 rating decision, which denied 
entitlement to service connection for low back strain, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2006).

2.  Evidence received since the September 1994 rating 
decision is not new and material and the claim of entitlement 
to service connection for a low back disability with right 
foot drop is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in October 2002 and February 2003 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and received notice of the evidence needed to substantiate 
his claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly v. 
Nicholson¸19 Vet. App. 394, 403 (2005); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veterans Court also has held that the VCAA requires 
additional notice when a claimant seeks to reopen a 
previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Veterans Court held that VA must examine the 
basis for a denial of a previously disallowed claim and 
provide the veteran with notice of the evidence of service 
connection found lacking in the previous denial.  Here, the 
RO informed the veteran in October 2002 that new and material 
evidence was required to reopen his claim.  The RO advised 
the veteran that, to be considered new, the evidence must be 
submitted to VA for the first time and, to be considered 
material, the evidence must relate to the specific issue 
being appealed.  The December 2002 rating decision also 
advised the veteran of the basis for the denial of his claim, 
namely the lack of objective evidence relating his post-
service low back disability with right foot drop to active 
service.  See Dalton, supra (finding lack of pre-adjudication 
notice non-prejudicial where appellant demonstrates actual 
knowledge of information and evidence required to 
substantiate claim).

The Board recognizes that, according to Pelegrini II, 
at 119-20, proper VCAA notice must "precede an initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  Here, the October 2002 VCAA 
notice was furnished to the veteran and his representative 
prior to the December 2002 RO decision that is the subject of 
this appeal.  

The RO also provided the veteran and his service 
representative with notice of the Dingess requirements in 
March 2006.  However, the Board finds that such post-
decisional notice (i.e., after the December 2002 rating 
decision that is the subject of this appeal) is not 
prejudicial to the veteran.  First, the Dingess requirements 
apply to claims for service connection and this appeal 
concerns a request to reopen a previously denied claim for 
service connection on the basis of new and material evidence.  
Second, as will be explained in greater detail below, the 
preponderance of the evidence is against the veteran's claim; 
thus, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006); Dalton v. Nicholson, No. 04-1196 (U.S. Vet. 
App. Feb. 16, 2007); Dunlap v. Nicholson, No. 03-320 (U.S. 
Vet. App. Mar. 22, 2007).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, Social Security Administration (SSA) 
records, and VA medical records, including VA examination 
reports.  In statements on a March 2003 VA Form 21-4138, the 
veteran identified several VA Medical Centers where 
additional medical records could be obtained by VA.  In 
response to requests for records from the RO, these 
facilities subsequently notified the RO that no records were 
available for the veteran.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran also failed to report for his Travel Board hearing in 
March 2007.  The Board notes that providing a medical 
examination or obtaining a medical opinion would constitute a 
de facto reopening of the claim for service connection for a 
low back disability with right foot drop where no pertinent 
evidence has been received since the last final denial.  The 
VCAA does not require that a claim be reopened where no new 
and material evidence has been received.  See 38 U.S.C.A. § 
5103A(f); 38 C.F.R. § 3.159(c)(4)(C )(iii).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

New & Material Evidence to Reopen Service Connection for a 
Low Back Disability

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108 (West 2002).  New and material evidence is defined by 
regulation, see 38 C.F.R. § 3.156, which VA amended in 2001.  
See 66 Fed. Reg. 45620- 45632 (August 29, 2001).  The amended 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Because the veteran filed his 
request to reopen a previously denied claim for service 
connection for a low back disability with right foot drop on 
August 7, 2002, the amended version of 38 C.F.R. § 3.156(a) 
is applicable to this claim.

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2006); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

A review of the claims file shows that the RO denied the 
veteran's claim for service connection for a low back 
disability (characterized as low back strain) in September 
1994.  The veteran and his service representative were 
notified of this decision in October 1994.  He did not appeal 
this decision.  Thus, the September 1994 rating decision 
became final.  38 U.S.C.A. § 7104 (West 2002).

The evidence of record at the time of the September 1994 
rating decision, which denied the claim for service 
connection for a low back disability, consisted of the 
veteran's service medical records and a July 1994 report of 
VA examination.  As explained below, the latter examination 
resulted in a diagnosis of a chronic low back disability with 
a right foot drop.

As the RO noted in the September 1994 rating decision, the 
veteran's service medical records showed treatment for a low 
back strain in August and December 1968.  Otherwise, the 
veteran's service medical records showed no complaints of or 
treatment for a low back disability.  There also were no back 
problems noted on physical examination at the veteran's 
separation from active service.  

The July 1994 VA examination showed that the veteran walked 
with a straight spine, a level pelvis, and a normal gait.  
Following a post-service lumbar laminectomy in 1991, the 
veteran stated that he had no feeling in the right foot and 
the muscles of his right leg were beginning to deteriorate.  
Physical examination showed definite atrophy of the right leg 
muscles in the calf and foot, negative straight leg raising, 
and an ability to sit up with the legs fully extended.  Range 
of motion testing of the lumbar spine showed 90 degrees of 
forward flexion, 35 degrees of extension, 40 degrees of 
lateral flexion, and 35 degrees of rotation.  X-rays of the 
lumbar spine showed degenerative joint disease at the L5, a 
narrowed disc, and an otherwise negative lumbar spine.  The 
diagnosis was a history of a lumbar laminectomy in 1991 with 
residual loss of feeling and muscle atrophy in the right foot 
and leg.

The pertinent evidence added to the record since the 
September 1994 rating decision consists of VA medical records 
and the veteran's lay statements.

On VA outpatient treatment in July 2002, the veteran 
complained of problems with his foot since undergoing back 
surgery.  He reported wearing an ankle brace and a plastic 
ankle fixation orthotic (AFO), although he was not wearing 
either brace at the examination.  He wore the braces when 
working at an auto body shop where he worked 6-7 days a week.  
His ankle turned on him occasionally (showing an inversion 
sprain) but he was "ok" if he wore the braces.  He denied 
any foot drop before his back surgery.  He was unable to 
drive a car properly because he could not lift his right foot 
away from the pedal.  Objective examination showed atrophy of 
the anterior tibialis muscle and decreased muscle tone in the 
bilateral lower extremities.  Range of motion testing of the 
right ankle showed 15 degrees of dorsiflexion, 25 degrees of 
plantar flexion, 10 degrees of eversion, and 12 degrees of 
inversion with pain.  Range of motion testing of the left 
ankle showed 12 degrees of dorsiflexion, 32 degrees of 
plantar flexion, 11 degrees of eversion, and 24 degrees of 
inversion.  There was no joint compromise, no problem with 
subtalar or calcaneus movements of the right foot, and no 
pain on palpation of the medial, dorsal, and ventral aspects 
of the right foot.  There was increased hip flexion in the 
swing phase of the right lower extremity and no heel strike.  
Joint mobility and neurological examination were within 
normal limits.  The assessment was that the veteran had a 
10-year history of foot drop and would benefit from continued 
use of the ankle brace for foot and ankle stability.  The 
diagnosis was right ankle foot drop, radiculopathy, L5 back 
surgery 10 years ago.

On VA podiatry consultation in September 2002, the veteran 
complained of a bump over the first metacarpophalangeal 
joint.  He reported that he usually wore an AFO brace for a 
foot drop.  Objective examination showed muscle strength of 1 
out of 4 in the right foot and a foot slap in the gait.  The 
assessment included a right foot drop.

As noted above, in statements on a March 2003 VA 
Form 21-4138, the veteran reported that he had been treated 
for a low back disability with right foot drop at VA Medical 
Centers (VAMCs) in Milwaukee and Rice Lake, Wisconsin, in 
Maywood and Chicago, Illinois, and in Denver, Colorado.

On VA spine examination in May 2003, the veteran complained 
of left leg numbness around the lateral side of the ankle and 
a "floppy" right ankle.  He reported injuring his back 
during service and experiencing cramps and a numb feeling in 
his back during the last 11/2 years of active service.  The VA 
examiner reviewed the veteran's service medical records and 
noted that there was no information in those records about an 
in-service injury, although the two back complaints in August 
and December 1968 were noted.  There also was no history of 
trauma in the veteran's service medical records.  The veteran 
was placed on light duty for the last 2-3 months of active 
service due to varicose veins in the left leg rather than for 
a low back disability.  The veteran had been employed for 
30 years as an auto mechanic.  He reported post-service 
treatment at a VA clinic in Maywood, Illinois.  The VA 
examiner stated that it was not clear whether the veteran had 
a foot drop or a paralytic deformity of the right ankle and 
foot before or after his 1991 lumbar laminectomy.  Physical 
examination showed that he wore a short-leg brace that was 
designed to support a foot drop deformity, no abnormal spinal 
curvature on standing, forward flexion to 70 degrees, side 
tilt to 20 degrees in both directions, and extension to 20 
degrees, all with complaints of some pain, heel and toe 
walking on the left leg, active knee jerks bilaterally and 
left ankle jerk, reduced ankle jerk on the right, 
considerable weakness about the right foot and ankle, visible 
atrophy of the right calf, no eversion strength on the right, 
fair eversion on the right, weak dorsiflexion on the right, 
fair function of the tibialis anterior muscle, good plantar 
flexion of the ankle, an inability to assume a tiptoe 
position on the right side, good pedal pulses in both feet, 
and straight leg raising to 70 degrees bilaterally.  The 
diagnosis was low back pain, status-post laminectomy and 
diskectomy, with some neurological deficit involving the 
right ankle and foot.

A review of a deferred rating decision dated in July 2003 
shows that the RO confirmed that there was no VA facility in 
Maywood, Illinois.  The RO also contacted the VAMC in 
Chicago, Illinois, and requested that they forward any 
medical records for the veteran that were available at that 
facility.

In August 2003, the VAMC in Denver, Colorado, notified the RO 
that it had no records for the veteran.  In November 2003, 
the VAMC in Milwaukee, Wisconsin, notified the RO that it had 
no records for the veteran.  

On VA spine examination in February 2004, the veteran 
complained of limping on his right leg and an inability to 
walk more than 2 blocks due to fatigue.  He also complained 
that he fell about 3 times a week due to weakness in his 
right foot and ankle.  His history included an in-service 
injury that prevented him from walking for several days and 
pain, weakness, and numbness of the right leg during active 
service.  He reported that he had not been treated for back 
pain during active service, although it had been 10/10 in 
severity at that time.  The veteran reported moderate bowel 
incontinence in the past year.  His 1991 lumbar laminectomy 
had reduced his back pain to 3/10 in severity.  Since this 
surgery, he experienced diminished feeling and diminished 
range of motion in the right foot.  Physical examination 
showed diffuse atrophy in the extremities, diminished 
sensation in the right lower leg and foot, straight leg 
raising on the right with pain at 80 degrees and moderate 
pain at 85 degrees, negative straight leg raising on the 
left, a loss of normal lumbar curve, increased lumbar muscle 
tone on the right, no scoliosis, and a severe limp of the 
right leg associated with a moderate foot drop.  Range of 
motion testing of the spine showed 60 degrees of flexion, 
20 degrees of extension, and 30 degrees of lateral movement 
in each direction.  Range of motion testing of the right foot 
showed minimal dorsiflexion and plantar flexion associated 
with the foot drop and increased fatigue on repetitive 
motion.  The VA examiner stated that the veteran's in-service 
back complaints had been temporary with no evidence of 
continued or diagnosed back problems at his separation from 
service.  The VA examiner concluded that it was less likely 
than not that the veteran's current back disability and 
associated surgery were related to the in-service back 
sprain.  The impressions were degenerative disc disease of 
the lumbar spine, status-post operative repair in 1991, with 
continued back pain, right leg radiation, weakness of the 
entire right leg with right foot drop, and severe weakness 
and instability due to right foot drop that was currently 
stable.

In a statement on his May 2004 VA Form 9, the veteran 
contended that VA had not obtained all of his medical records 
from the VAMC in Rice Lake, Wisconsin.

A review of the veteran's SSA records shows that he was 
awarded SSA disability benefits in May 2004 due to chronic 
pulmonary insufficiency and weight loss.

In June 2004, the VAMC in Milwaukee, Wisconsin, notified the 
RO that the only medical records that it had on the veteran 
showed treatment in March 1983 for myopia at an outpatient VA 
eye clinic.  There were no other records, including any 
records that had previously been retired, for the veteran at 
this facility.

In August 2004, the veteran contacted the RO and insisted 
that he had received treatment at a VA facility in Rice Lake, 
Wisconsin.  In response, the RO contacted the VAMC in 
Milwaukee, Wisconsin, and confirmed that there was no VA 
facility in Rice Lake, Wisconsin.

In July 2006, the veteran notified the RO that he had no 
further information or evidence to submit in support of his 
claim.  Attached to this statement were a copy of an SSA 
disability payment stub and two statements from the veteran's 
former employers indicating that he had been terminated 
because he took too much time off or took too many breaks 
during the work day.

While the recent medical records and the veteran's statements 
are new, they cannot be regarded as material evidence 
because, even when considered with previous evidence of 
record, they do not show that the veteran's currently 
diagnosed low back disability with right foot drop was 
incurred in or aggravated by service.  That is, the 
additional evidence in question does not provide an 
unestablished fact necessary to substantiate the claim for 
service connection for a low back disability with right foot 
drop.  The medical evidence in question confirms a diagnosis 
of a low back disability-the previous evidence also showed 
this disability-but it does not contain a competent opinion 
suggesting a causal link between a current diagnosis of a low 
back disability with right foot drop and service.  Further, 
the VA examiner concluded in February 2004 that the veteran's 
in-service low back strain had been acute, temporary, and 
resolved with treatment and that his currently diagnosed low 
back disability with right foot drop was not related to the 
in-service back problems.  The Board finds that the added 
evidence does not raise a reasonable possibility of 
substantiating the claim for service connection for a low 
back disability with right foot drop.

Based on the foregoing, the Board concludes that none of the 
newly received evidence is both new and material evidence.  
38 C.F.R. 3.156(a).  Accordingly, the Board finds that 
reopening of the claim for service connection for a low back 
disability with right foot drop is not warranted.


ORDER

New and material evidence not having been received, the 
application to reopen the claim for service connection for a 
low back disability with right foot drop is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


